Citation Nr: 1123780	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-31 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUE

Entitlement to an increased rating for right knee patellofemoral pain syndrome, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to May 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) which continued a 10 percent evaluation for service-connected right knee patellofemoral pain syndrome.  

The Veteran requested a hearing in his August 2006 substantive appeal.  The request for a hearing was withdrawn in June 2009.  Therefore, no additional action in this regard is required.  See 38 C.F.R. § 20.704(e) (2010).  

In March 2010, the Board remanded this claim so that the Veteran could be evaluated at a new VA examination.  The Board finds that there has been substantial compliance with the remand.  


FINDINGS OF FACT

1.  The Veteran failed to report for the scheduled VA joint examination in April 2010 without good cause.  

2.  The examination was needed to determine whether his service-connected right knee disability meet the schedular criteria for higher disability rating.  


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome is denied due to failure to report to a VA examination without good cause.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The action to be taken in instances where a veteran fails to report for a VA examination depends on if the examination was scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) so where a veteran fails to report for an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  In contrast, where a veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied.  Id.  

Also, as a threshold matter, when a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2010); Turk, 21 Vet. App. at 569.  

The United States Court of Appeals for Veteran's Claims (Court) has recently held that upon a finding that a veteran has not demonstrated good cause for failing to report for his schedule VA examination the Board should deny a claim under 38 C.F.R. § 3.655 rather than adjudicate it on the merits.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  

Here, the Veteran filed his claim in November 2005 for an increased rating for his service-connected right knee patellofemoral pain syndrome (currently evaluated as 10 percent disabling under Diagnostic Code 5010-5257, other impairment of the knee, including subluxation and instability).  The Veteran requested that if a VA examination was needed that it be scheduled in Dallas.  

In January 2006, the Veteran failed to report to his VA examination.  The Veteran called to say that he wanted his VA examination to take place in Dallas.  In March 2006, the Veteran again failed to report to his rescheduled examination.  He stated it was too difficult for him to travel to Dallas due to his job.  He wanted to reschedule his examination for May.  

In March 2006, the RO continued the rating for his right knee disability at 10 percent.  In April 2006, the Veteran filed a notice of disagreement.  The Veteran wanted to have an examination on a Saturday.  In July 2006, the Veteran attended a VA examination.  In July 2006, the RO issued a statement of the case (SOC) and continued the 10 percent evaluation for the service-connected patellofemoral pain syndrome.  

In his August 2006 appeal, the Veteran stated that his knee pain was severely disabling and prohibited most activities.  He said he couldn't stand more than 20 minutes without pain, took pain medication daily and that his disability limited his "employment possibilities."  

In the March 2010 Board remand, the Board determined that the Veteran needed an updated VA examination.  The Veteran's records did not present a thorough description of his current disability because his most recent VA examination was provided in July 2006, while the Veteran was a student.  As the examination was provided over four years prior and as the Veteran asserted that his employment was affected, an updated VA examination was needed to ascertain the severity of the disability.  See VAOPGCPREC 11-95 (While the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  The Board directed the agency of original jurisdiction (AOJ) to schedule an examination.  

In March 2010, the AOJ sent a notice letter to the Veteran's most recent address.  The Veteran was informed that he would be scheduled for a new VA examination and that he would be notified of the date, time and place of the examination.  He was told if he could not keep the appointment or if he wanted to be rescheduled, he could contact the medical facility.  He was also notified that when a claimant, without good cause, fails to report for an examination or a reexamination, the claim shall be rated based on the evidence of record or denied.  38 C.F.R. § 3.655(a).  Examples of good cause were listed: illness, hospitalization, or death of a family member.  Id.  

In April 2010, the Veteran failed to report to his VA examination.  On April 13, 2010, the AOJ called the Veteran and left a message, telling him he missed the examination and asking him to return the call.  The same day, the AOJ sent a letter to the Veteran, again notifying him that he missed the examination and informing him that if he failed to report for the examination his claim could be denied.  

In the March 2011 supplemental statement of the case (SSOC), the AOJ again informed the Veteran that it had received a notice of his failure to report for the scheduled VA examination.  The claim was denied because there was no evidence of record showing that his disability has worsened to warrant a higher evaluation, and he failed to report for the scheduled VA examinations.  He was given 30 days to respond to the SSOC with additional comments or evidence.  The record does not reflect that the SSOC was returned as undeliverable, and thus the Veteran is presumed to have received it (in fact, there is no mail that was returned in the file).  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the presumption of regularity of the administrative process applies to notices mailed by the VA).  The Veteran did not respond to the SSOC.  

The Board has reviewed the evidence of record and finds that based upon the application of 38 C.F.R. § 3.655(b), the Veteran's claim for a rating in excess of 10 percent for right knee patellofemoral pain syndrome must be denied.  For the reasons discussed above, a new VA examination was necessary to establish entitlement to the benefit sought; here an increased rating for his right knee disability.  38 C.F.R. § 3.655(a) (2010); Turk, 21 Vet. App. at 569.  The Veteran was informed on several occasions of the consequences for failing to report for the additional VA examination, and he was provided 30 days to submit comment on that finding.  He did not submit any evidence or argument as to his reason for not reporting for the examination.  Thus, the Board finds that the Veteran has not submitted any evidence of "good cause" for his failure to report for the scheduled VA joint examination, and his claim must be denied.  See 38 C.F.R. § 3.655(b); Kyhn, 24 Vet. App. 228.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA further provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  

In this case, as discussed above, VA attempted to provide assistance to the Veteran, including furnishing an additional VA examination to assess the severity of his service-connected right knee patellofemoral pain syndrome.  Through no fault of VA, those efforts were unsuccessful.  Specifically, the AOJ scheduled a VA examination in April 2010 and the Veteran failed to appear without showing good cause.  

The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the Veteran's responsibility to cooperate with VA, including when there is a need to have him examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes above that in light of the Veteran's disinclination to fully cooperate with the process, all reasonable efforts were made by VA to obtain evidence necessary to substantiate his claims and that any further attempts to assist him in developing his claims would result in needless delay, and is thus unwarranted.  As explained above, the claims are being denied due to the Veteran's failure to report for a scheduled VA examination.  Based on the Court's decision in Manning, the Board concludes that the Veteran's claims are not subject to the provisions of the VCAA.  See Manning v. Principi, 16 Vet. App. 534 (2002) (the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  See also VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to meet the VCAA duties to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

However, assuming without deciding the VCAA applies, the Board finds that each of the four content requirements of a VCAA notice has been fully satisfied.  The Veteran was provided adequate notice as to the evidence needed to substantiate his claim.  The Board concludes that the discussions in the December 2005 and May 2008 letters informed him of the information and evidence needed to substantiate the claims and complied with the VA's notification requirements.  VA made all efforts to notify and to assist him with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  He was also specifically advised of the potential outcome of his claims in the event he failed to report to the scheduled VA examination (See the March 2010 and April 2010 letters as well as the March 2011 SSOC).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues on appeal has been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims.  No further assistance with the development of evidence is required.  



ORDER

An increased rating for right knee patellofemoral pain syndrome in excess of 10 percent is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


